Title: To George Washington from Lieutenant Colonel Franziscus Scheffer, 20 December 1777
From: Scheffer, Franziscus
To: Washington, George



Sir
Frederiksburg [Va.] on the 20th of Dec: 1777.

It is now a year, since we were taken prisoners; a time, the length of which, we have felt the more heavier, for the disagreeable situations, we have been thrown into, on account of our distance from the army. Want of pecuniary and other supplies exposes us so frequently, and especially now, to the greatest inconveniences; That we are obliged Sir, to lay our circumstances open to you, and to apply to your Excellency’s generous intercesion for a speedy relief of our distresses. During our stay in Virginy, we could never maintain and support ourselves, then at the highest expences: greatly augmented by our travelling from one place to another. For want of correspondence, and proper channels, there was no dependence upon pecuniary remittances from our army. With great difficulties we borrowed some money: but as it was not adequate to our exigencies, our little stock was soon exhausted. Clothes were never furnished to us; but there is an impossibility of being provided with these necessaries at the present time: It necessarily follows from the precedeng facts, that with the encrease of our wants, we shall be, above all at the place, we are presently stationed in daily less able to satisfy them. Your Excellency is therefore humbly requested by all the Hessian Officers prisoners, residing in this town, to give the officers leave to go either upon their parole in the British army, for their better support, or to send one of their Company to His Excellency General Howe for these necessities, without which their longer subsistence is impossible. You can be, Sir, the best judge of our situation, it is in your power to alter it, and by the noble sentiments of generosity and humanity, you excel so far the rest of mankind in, we don’t doubt Sir, you will. We have the honour to be with the greatest respect, Sir Yours Excellencys Most devoted humble Servants the Hessian Officers.

Lieut.-Colonel Scheffer

